Mr. Justice Robb
delivered the opinion of the Couft:.
This interference involves an application of George H. Emerson and Henry Yoerg, filed December 18, 1909, and the application of Willis L. Riley, filed August 1, 1910, being a division of his application of December 27, 1909. The claims are three in number, the 1st and 3d being’ sufficient for the purposes of this opinion:
“1. A superheater header having saturated and superheated steam chambers formed therein, and external bosses formed on the side walls of said steam chambers and projecting laterally therefrom, and separated from one 'another, and having sockets communicating with said chambers respectively, the bosses communicating with one chamber being staggered with respect to those communicating with the other chamber on the same side of the header, and superheating tubes communicating with said chambers through said sockets.”
“3. A Superheater comprising, in combination, a header having saturated and superheated steam chambers therein, and two rows of external, longitudinally arranged bosses on each side thereof, said bosses being separated from one another and having transverse pockets therein, passages connecting the pockets in one row of bosses with one of said chambers, and the pockets in the other row of bosses on the same side of the header with the other chamber, and superheating tubes having their ends communicating with said chambers respectively through the pockets on the same side of said header.”
Each of the tribunals of the Patent Office awarded priority Jo Emerson and Yoerg. The evidence in this and the companion interference having been fully reviewed in the case just decided, ante, 480, we affirm the decision of the Commissioner without further discussion. Affirmed.